DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 09/08/2020, in which claims 1-11 and 13-17 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roettcher (WO 2020011719 A1, English translation cited) in view of Sang (KR 20160056338 A, English translation cited).

a system for measuring one or more health parameters of a subject, the system comprising (Roettcher; Fig. 1, 2. Pg. 5, 5th, 6th Para., Pg. 4, 2nd Para. An imaging system is used to measure one or more health parameter.): 
a set of glasses comprising at least one glass (Roettcher; A set of glasses includes at least one glass/mirror.); 
an image acquisition unit configured with the set of glasses, the image acquisition unit comprising a thermal sensor for capturing any or a combination of one or more thermal images and videos of at least one body part of the subject (Roettcher; Fig. 1, 2. Pg. 5, 5th, 6th Para., Pg. 4, 2nd Para. An imaging sensor is configured with a set of glasses, wherein the imaging sensor includes a thermal sensor for capturing at least a thermal image of at least one body part.);
a processing unit operatively coupled to the image acquisition unit, and comprising one or more processors coupled to a memory, the memory storing a set of instructions executable by the one or more processors to receive a set of data packets associated with the captured any or a combination of one or more thermal images and videos from the image acquisition unit (Pg. 3, Last Para., Pg. 4, 1st, 2nd Para., Pg. 5, 7th, 8th Para. At least a server and a display unit are collectively a processing unit operatively connected to an imaging system, which includes a least a processor used to process data images for sensors, e.g. thermal or optical cameras, wherein a memory is used to store software for the processing unit.).
But it does not specifically disclose identify a region of interest of the at least one body part in each frame of the captured any or a combination of the one or more thermal images and videos; extract one or more attributes associated with a heat intensity variation from the identified region of interest region in each frame of the captured any or a combination of the one or more thermal images and videos; compare the extracted one or more attributes with a predetermined set of reference data that are stored in a database operatively coupled to the processing unit; and in response to the comparison, measure risk scores associated with one or more health parameters of the subject.
However, Sang teaches a processing unit operatively coupled to the image acquisition unit, and comprising one or more processors coupled to a memory, the memory storing a set of instructions executable by the one or more processors to (Sang; Pg. 4, 3rd Para., Pg. 8, 2nd, 3rd Para. At least one processor is used to operatively connect/receive data from a imaging camera and to store data to storage/memory.): 
receive a set of data packets associated with the captured any or a combination of one or more thermal images and videos from the image acquisition unit (Sang; Pg. 4, 3rd Para. A processor is used to obtain data packets from captured thermal video images and real video images.); 
identify a region of interest of the at least one body part in each frame of the captured any or a combination of the one or more thermal images and videos (Sang; Pg. 6, 4th, 5th Para., Pg. 8, 6th, 7th Para. A region of interest, e.g. facial contours, is determined in thermal video images.); 
extract one or more attributes associated with a heat intensity variation from the identified region of interest region in each frame of the captured any or a combination of the one or more thermal images and videos (Sang; Pg. 3, 7th Para., Pg. 8, 2nd to 4th Para. At least one attribute/measurement associated with heat distribution is determined for regions of interest from captured thermal video images.); 
compare the extracted one or more attributes with a predetermined set of reference data that are stored in a database operatively coupled to the processing unit (Sang; Pg. 8, 6th to 8th Para., 2nd, 3rd Para. At least one or more measurements/attributes, e.g. temperature related attribute, is compared with a predetermined set of values stored in a storage.); and 
in response to the comparison, measure risk scores associated with one or more health parameters of the subject (Sang; Pg. 8, 6th to 8th Para. With respect to the comparison, a risk indication/score is determined/measured in accordance with health measurements of a subject.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the measurement system of Roettcher to adapt a processing approach, by incorporating Sang’s teaching wherein a processing system is used to analyze captured images, for the motivation to allow a thermal imaging system with digital mirror functionality (Sang; Abstract.).

the system comprises a display unit configured with at least one of glass (Roettcher; Pg. 2, 3rd Para. A measurement system includes at least a display configured with at least one glass.),
Sang of modified Roettcher further teaches the system comprises a display unit configured with at least one of glass (Sang; Pg. 2, 4th Para. Pg. 3, 2nd to 5th Para. A measuring system includes a display component configured with at least one mirror/glass.), and operatively coupled to the processing unit, wherein the display unit is configured to display measured risk scores associated with the one or more health parameters (Sang; Pg. 4, 3rd Para., Pg. 8, 6th to 8th Para. At least one processor is operatively connected with a measuring system, and a display is set up to display risk indication/score in accordance with heath measurements of a subject.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the measurement system of Roettcher to adapt a processing and displaying approach, by incorporating Sang’s teaching wherein a processing system is used to analyze captured images to provide display information, for the motivation to allow a thermal imaging system with digital mirror functionality (Sang; Abstract.).

Regarding claim 4, modified Roettcher teaches the display unit comprises a user interface, and wherein the display unit is configured behind the at least one glass (Roettcher; Pg. 2, 3rd Para. Pg. 3, 8th Para. A display unit includes at least a user interface, e.g. image showing, touchscreen, wherein the display is configured behind at least one glass. Sang; Pg. 4, 3rd Para., Pg. 8, 6th to 8th Para.).

Regarding claim 5, modified Roettcher teaches the system comprises a transceiver operatively coupled to the processing unit, and the image acquisition unit, and the display unit (Roettcher; Pg. 2, 3rd Para. Pg. 4, 1st Para. A measurement system includes a communication interface/transceiver operative connected to a processing unit (server and display unit), imaging cameras, and a display. Sang; Pg. 4, 3rd, 4th Para. A communication interface is operatively connected with a processor, camera, and a display.).

the thermal sensor is a thermal camera, the thermal sensor senses heat or infrared radiations emitted from the body part of the subject and renders images and videos representing a spatial intensity of radiation, and wherein the thermal sensor is configured to capture any or a combination of the one or more thermal images and videos when the at least one body part is oriented at a first predefined angle with respect to the thermal sensor (Sang; Pg. 4, 3rd Para., last Para., Pg. 6, 2nd Para. A thermal camera is a infrared camera used to capture infrared signal from a subject, wherein captured thermal images indicates heat/thermal distribution for a subject oriented at a first orientation with respect to a thermal camera.).

Regarding claim 8, Sang of modified Roettcher further teaches the subject is a human, and wherein the at least one body part of the subject is a face of the subject (Sang; Pg. 7, last Para., Pg. 8, 7th, 8th Para. A subject is a human with a face region being imaged.).

Regarding claim 9, Sang of modified Roettcher further teaches the image acquisition unit comprises an optical camera to capture any or a combination of one or more optical images and videos of the at least one body part of the subject, the optical camera being configured for identification of the at least one body part of the subject (Sang; Pg. 7, 6th Para., Pg. 10, last Para. An real/optical image camera is used to capture images of at least a body part of a human, and to identify the at least body part of a human.), and wherein the optical camera is configured to capture any or a combination of the one or more optical images and videos when the at least one body part is oriented at a second predefined angle with respect to the optical camera (Sang; Pg. 7, 6th Para., Pg. 10, last Para. A real/optical image camera is used to capture at least one or more images of a subject being oriented at a second orientation with respect to the image camera.).

Regarding claim 10, Sang of modified Roettcher further teaches the processing unit is configured to correlate the captured any or a combination of one or more thermal images and videos with the captured any or a combination of one or more optical images and videos to identify the region of interest (Sang; Pg. 4, 3rd Para., Pg. 7, 3rd Para. A synthesized data is generated from thermal images and real/optical images being synthesized, and is displayed in parallel.).

Regarding claim 11, Sang of modified Roettcher teaches the image acquisition unit comprises a scanner unit for scanning the at least one body part of the subject, and wherein scanner unit is configured for authentication, identification and determining an orientation of the at least one body part of the subject (Sang; Pg. 3, 7th Para., Pg. 4, 3rd Para., Pg. 7, 3rd Para., Pg. 6, 2nd to 5th, 7th, 8th Para. An imaging component includes a scanning unit of a real/optical camera and/or a thermal camera, being used for authentication/recognition, identification, determination of an orientation of a body part.).

Regarding claim 13, Sang of modified Roettcher further teaches at least a portion of the glass is coated with a black vinyl wrap such that the at least portion of the glass acts as a mirror (Sang; Pg. 2, Para. 4. At least a portion of a glass is coated with reflective film/black wrap to function as a mirror.).

Regarding claim 14, modified Roettcher further teaches the thermal sensor is positioned behind the at least one of glass, and wherein the at least one glass comprises a slot to expose the thermal sensor (Roettcher; Pg. 5, 5th Para. A thermal image camera is position behind at least one glass, wherein at least one glass include an opening to expose a thermal image camera. Sang; Pg. 3, 3rd to 5th Para. A thermal image is located behind at least one glass including an opening to expose the camera.).

Regarding claim 15, Sang of modified Roettcher further teaches further teaches the system comprises a shutter for opening and closing of the slot (Sang; Pg. 5, 4th Para. A measurement system includes a shutter for opening and closing.).

the system comprises a frame for holding the set of glasses (Roettcher; Fig. 1, 2, Pg. 5, 5th Para. A measurement system includes a frame for holding glasses/mirrors.).

Regarding claim 17, Roettcher discloses a method for measuring one or more health parameters of a subject, the method comprising (Roettcher; Fig. 1, 2. Pg. 5, 5th, 6th Para., Pg. 4, 2nd Para. An imaging system is used to measure one or more health parameter.): 
capturing, by a thermal sensor of an image acquisition unit configured with a set of glasses, any or a combination of one or more thermal images and videos of at least one body part of the subject, wherein the set of glasses comprises at least one glass (Roettcher; Fig. 1, 2. Pg. 5, 5th, 6th Para., Pg. 4, 2nd Para. An imaging sensor is configured with a set of glasses, wherein the imaging sensor includes a thermal sensor for capturing at least a thermal image of at least one body part.).
But it does not specifically disclose receiving, by a processing unit, a set of data packets associated with the captured any or a combination of one or more images and videos from the image acquisition unit; identifying, by the processing unit, a region of interest of the at least one body part in each frame of the captured any or a combination of the one or more images and videos; extracting, by the processing unit, one or more attributes associated with a heat intensity variation from the identified region of interest region in each frame of the captured any or a combination of the one or thermal more images and videos; comparing, by the processing unit, the extracted one or more attributes with a predetermined set of reference data that are stored in a database operatively coupled to the processing unit; and measuring, by the processing unit, risk scores associated with the one or more health parameters of the subject based on the comparison; and displaying, by a display unit, the measured risk scores associated with the one or more health parameters.
However, Sang teaches receiving, by a processing unit, a set of data packets associated with the captured any or a combination of one or more images and videos from the image acquisition unit (Sang; Pg. 4, 3rd Para. A processor is used to obtain data packets from captured thermal video images and real video images.); 
identifying, by the processing unit, a region of interest of the at least one body part in each frame of the captured any or a combination of the one or more images and videos (Sang; Pg. 6, 4th, 5th Para., Pg. 8, 6th, 7th Para. A region of interest, e.g. facial contours, is determined in thermal video images.); 
extracting, by the processing unit, one or more attributes associated with a heat intensity variation from the identified region of interest region in each frame of the captured any or a combination of the one or thermal more images and videos (Sang; Pg. 3, 7th Para., Pg. 8, 2nd to 4th Para. At least one attribute/measurement associated with heat distribution is determined for regions of interest from captured thermal video images.); 
comparing, by the processing unit, the extracted one or more attributes with a predetermined set of reference data that are stored in a database operatively coupled to the processing unit (Sang; Pg. 8, 6th to 8th Para., 2nd, 3rd Para. At least one or more measurements/attributes, e.g. temperature related attribute, is compared with a predetermined set of values stored in a storage.); and 
measuring, by the processing unit, risk scores associated with the one or more health parameters of the subject based on the comparison (Sang; Pg. 8, 6th to 8th Para. With respect to the comparison, a risk indication/score is determined/measured in accordance with health measurements of a subject.); and 
displaying, by a display unit, the measured risk scores associated with the one or more health parameters (Sang; Pg. 8, 6th to 8th Para. With respect to the comparison, a risk indication/score is determined/measured in accordance with health measurements of a subject, wherein a display is used to display the risk indication/score. ).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the measurement system of Roettcher to adapt a processing approach, by incorporating Sang’s teaching wherein a processing system is used to analyze captured images, for the motivation to allow a thermal imaging system with digital mirror functionality (Sang; Abstract.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roettcher (WO 2020011719 A1, English translation cited) in view of Sang (KR 20160056338 A, English translation cited), and further in view of Holmes (US Pub. 20160180050 A1).

Regarding claim 2, modified Roettcher teaches the one or more health parameters (Roettcher; See remarks regarding claim 1, e.g. body temperature.).
But it does not teach the one or more health parameters are selected from a group comprising a metabolic rate, state of diabetes mellitus condition, state of hypertension, state of dyslipidemia, body temperature, heart rate, and respiratory rate.
However, Holmes teaches the one or more health parameters are selected from a group comprising a metabolic rate, state of diabetes mellitus condition, state of hypertension, state of dyslipidemia, body temperature, heart rate, and respiratory rate (Holmes; Para. [0028]. Health episode data/parameters are selected form a group of dyslipidemia, diabetes mellitus, hypertension, heart rate, temperature, respiratory rate, metabolic condition.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the measurement system of modified Roettcher to adapt a health risk determination approach, by incorporating Holmes’ teaching wherein a group of health episode data/parameters are utilized, for the motivation to provide a system for providing health recommendation based on health risks (Holmes; Abstract.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roettcher (WO 2020011719 A1, English translation cited) in view of Sang (KR 20160056338 A, English translation cited), and further in view of Rogers (US Pub. 20170224257 A1).

Regarding claim 6, Sang of modified Roettcher teaches the one or more attributes associated with the heat intensity variation (Sang; see remarks regarding claim 1 above.).
the one or more attributes associated with the heat intensity variation is extracted to determine a blood flow, an artery region, and frequency properties of the blood flow in the artery region in the identified region of interest.
However, Rogers teaches the one or more attributes associated with the heat intensity variation is extracted to determine a blood flow, an artery region, and frequency properties of the blood flow in the artery region in the identified region of interest (Rogers; Para. [0037]. Rate/frequency of blood flow in identified artery region of ulnar is determined in accordance with thermal/infrared data/attributes.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the measurement system of modified Roettcher to adapt a health risk determination approach, by incorporating Rogers’ teaching wherein infrared data is used to determine blood flow information in interested regions, for the motivation to provide a system for biological signal sensing (Holmes; Abstract, background.).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Pub. 20210153752 A1) teaches a system for contactless physiological parameter measurement.
Lou (CN 109428917 A) teaches an intelligent mirror system for monitoring a user.
Arimizu (JP 2011067371 A) teaches a measurement system for body temperature examination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485